Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  October 28, 2011                                                               Robert P. Young, Jr.,
                                                                                           Chief Justice

  142883 & (24)                                                                  Michael F. Cavanagh
                                                                                       Marilyn Kelly
                                                                                 Stephen J. Markman
                                                                                 Diane M. Hathaway
  KENT COUNTY,                                                                       Mary Beth Kelly
           Plaintiff-Appellant,                                                      Brian K. Zahra,
                                                                                                Justices
  v                                                     SC: 142883
                                                        COA: 301151
  STATE OF MICHIGAN, DEPARTMENT OF
  HUMAN SERVICES, DIRECTOR OF
  DEPARTMENT OF HUMAN SERVICES,
  DEPARTMENT OF TECHNOLOGY,
  MANAGEMENT & BUDGET, DIRECTOR
  OF DEPARTMENT OF TECHNOLOGY,
  MANAGEMENT, AND BUDGET,
  DEPARTMENT OF TREASURY, and
  STATE TREASURER,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the January 18, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.

        MARKMAN, J. (concurring).

         In 2006, a federal class action lawsuit was brought in the United States District
  Court for the Eastern District of Michigan against the Governor and the Department of
  Human Services (DHS), alleging that systemic deficiencies in Michigan’s foster care
  system violated federal laws and regulations. Dwayne B v Granholm, Case No. 06-
  13548. In 2008, the parties entered into a consent agreement in which the defendants
  agreed to make certain changes in the state’s foster care system. Michigan counties were
  not parties to this lawsuit or consent agreement, even though counties have the primary
  responsibility for the foster care system in this state. MCL 712A.25(1).

        In the instant case, Kent County claims that the changes agreed to in the consent
  agreement increase the level of foster care services beyond that previously required by
                                                                                                               2

Michigan law and that the cost of such increased services exceeds $4 million a year. Its
complaint alleges that the state has not provided it with any new funding to support the
increased services required, in violation of the Headlee Amendment to the Michigan
Constitution, which requires the state to provide funding to local governments “for any
necessary increased costs” incurred by “an increase in the level of any . . . service beyond
that required by existing law . . . .” Const 1963, art 9, § 29. The Court of Appeals
dismissed the complaint because, under the relevant statutory definitions, plaintiff’s
increased service levels arose from a “court requirement,” not a “state requirement,” and
thus the Constitution was not breached. Kent Co v Michigan, unpublished order of the
Court of Appeals, entered January 18, 2011 (Docket No. 301151), citing MCL 21.232(3)
and MCL 21.234(5); see also MCL 21.242.

       Although I agree with the legal analysis of the Court of Appeals, and therefore
concur with this Court’s order, I nonetheless write separately to observe that the state has
embarked upon, and this Court has now affirmed, a procedure by which the state can
impose increased costs on a local government and avoid what would otherwise be its
constitutional obligation to reimburse the local government for such costs—settle a
lawsuit to which the state, but not the local government, is a party, unilaterally consent to
provide increased services of some kind, and then refuse to provide the local government
with additional funding to pay for the increased services. Although this procedure may
comport with the letter of the Headlee Amendment, the Legislature and the people of this
state may wish to examine more closely whether it also comports with their own
conceptions of what this amendment was designed to achieve.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 28, 2011                    _________________________________________
       p1025                                                                 Clerk